The appellant was convicted of breaking and entering a store, in the nighttime, with intent to commit larceny. The only bill of exceptions in the record has reference to a statement made by the district attorney to the defendant, on cross-examination, viz.: "Now you know that you had stopped off in Shreveport on your way to pull a job of robbery at McComb City, Miss." The objection made to the statement was that there was no evidence of any such fact, and that the statement of the supposed fact was prejudicial to the defendant. The judge sustained the objection and immediately instructed the jury to disregard the statement of the district attorney, and to draw no inference from it prejudicial to the defendant. We have no reason to doubt that the judge's prompt admonition to the jury served its purpose, or that the defendant was not prejudiced by the district attorney's statement.
The verdict and sentence are affirmed. *Page 678